         Case 1:12-cv-10576-DJC Document 349 Filed 03/11/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                              )
 WORLDS, INC.,                                )
                                              )
                Plaintiff,                    )
                                              )     Civil Action No. 1:12-CV-10576 (DJC)
        v.                                    )
                                              )     JURY TRIAL DEMANDED
 ACTIVISION BLIZZARD, INC.,                   )
 BLIZZARD ENTERTAINMENT, INC.,                )
 and ACTIVISION PUBLISHING, INC.,             )
                                              )
                Defendants.                   )
                                              )


        DEFENDANTS’ NOTICE OF NARROWED ELECTION OF PRIOR ART

       Defendants Activision Blizzard, Inc., Blizzard Entertainment, Inc., and Activision

Publishing, Inc. (collectively, “Defendants”) hereby provide notice that, pursuant to the Court’s

scheduling order (Dkt. 307), Defendants have served on Plaintiff Worlds, Inc. (“Plaintiff”) their

narrowed election of invalidating prior art under 35 U.S.C. §§ 102 and 103 in response to

Plaintiff’s narrowed election of asserted claims (Dkt. 336)—a copy of which is attached hereto as

Exhibit A.


                                          Respectfully submitted,

 Dated: March 11, 2021                    By: /s/ Sonal N. Mehta
                                             Sonal N. Mehta (pro hac vice)
                                             Sonal.Mehta@wilmerhale.com
                                              WILMER CUTLER PICKERING HALE AND
                                                 DORR LLP
                                              2600 El Camino Real
                                              Suite 400
                                              Palo Alto, CA 94306
                                              Tel.: (650) 858-6000
                                              Fax: (650) 858-6100


                                              -1-
Case 1:12-cv-10576-DJC Document 349 Filed 03/11/21 Page 2 of 3




                             Kevin S. Prussia (BBO# 666813)
                             Kevin.Prussia@wilmerhale.com
                             Claire M. Specht (BBO# 687952)
                             Claire.Specht@wilmerhale.com
                             Scott Bertulli (BBO# 690958)
                             Scott.Bertulli@wilmerhale.com
                             WILMER CUTLER PICKERING HALE AND
                               DORR LLP
                             60 State Street
                             Boston, MA 02109
                             Tel.: (617) 526-6000
                             Fax: (617) 526-5000

                             Attorneys for Defendants Activision Blizzard,
                             Inc., Blizzard Entertainment, Inc., and
                             Activision Publishing, Inc.




                             -2-
         Case 1:12-cv-10576-DJC Document 349 Filed 03/11/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

this 11th day of March, 2021.

                                                By: /s/ Sonal N. Mehta
                                                    Sonal N. Mehta




                                               -3-
